Citation Nr: 0409399	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  00-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertrophic degenerative joint disease of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
the postoperative residuals of left knee meniscectomy, with 
hypertrophic marginal lipping.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1992.

The appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In April 2003, the Board granted a 20 percent rating for the 
left knee and denied an evaluation in excess of 10 percent 
for the right knee.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2004 order, the Court vacated 
the Board's April 2003, decision.  The 20 percent rating for 
the left knee was returned to 10 percent.  The case was 
returned to the Board for additional development and 
readjudication consistent with the directives contained 
therein.


REMAND

The veteran contends that his service-connected knee 
disabilities are more disabling than the current evaluations 
reflect.  He is currently in receipt of a 10 evaluation under 
Diagnostic Code 5010, for degenerative joint disease of the 
right knee and a 10 percent evaluation under Diagnostic Code 
5261 for limitation of motion of the left knee.

In a VA General Counsel Precedent Opinion, VAOPGCPREC 23-97 
(July 24, 1997), it was held that a claimant who had 
arthritis and instability of the knee may be rated separately 
under diagnostic codes 5257 and 5003 for instability and 
limitation of motion caused by arthritis.  In view of that, 
it will be necessary to evaluate the veteran's service-
connected knee disabilities in light of the changes 
introduced by the aforementioned General Counsel opinion.  If 
the veteran exhibits both recurrent subluxation/lateral 
instability, as well as arthritis with limitation of motion 
of the left knee, then he is entitled to consideration of 
separate compensable ratings under Diagnostic Codes 5010 and 
5257.

The record indicates that the veteran has been prescribed 
knee braces for both knees, and thus, that he may have 
experienced or continues to experience instability as a 
residual of the bilateral knee disabilities.  As such, 
evaluation under Diagnostic Code 5257, on the basis of 
recurrent subluxation or lateral instability, may be 
appropriate.  Under that diagnostic code, assignable 
evaluations range from 10 percent for mild disability to 30 
percent for severe disability.  Because, however, there are 
no recent medical findings pertaining to instability, medical 
evidence as to whether, and to what extent the veteran 
experiences instability or subluxation as a residual of his 
service-connected knees would be helpful in evaluating the 
disabilities under consideration.  The Board also notes that 
while the record contains some indication that the veteran 
may also suffer from arthritis of the right knee, there is no 
clear indication as to whether right knee arthritis has, in 
fact, been confirmed by X-ray.  Resolution of this matter is 
relevant in this case because the veteran could be entitled 
to separate, additional evaluations for instability and 
arthritis of the right knee.  

Under these circumstances, further examination of the 
veteran's knees, specifically to obtain medical findings and 
opinion as whether he currently experiences subluxation or 
instability in addition to limited and/or painful motion due 
to his service-connected knees, is warranted.  Furthermore, 
in order to safeguard the veteran's due process rights in 
this matter, the evaluation under the guidelines set forth in 
the aforementioned General Counsel opinion should first be 
conducted at the RO before the Board enters its determination 
on the question.  Findings as to whether the veteran 
experiences functional loss due to pain, weakness, 
fatigability and/or incoordination would also be helpful in 
evaluating the knee disabilities.  See 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  The veteran's assistance 
should be requested as needed in 
obtaining these records.  In any case, 
the RO should document attempts to ensure 
all contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims files.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  Thereafter, the veteran should be 
referred for a VA orthopedic examination 
to more accurately determine the nature 
and severity of his service connected 
right and left knee disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folders must be made available to 
the orthopedist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

On the basis of the current examination 
findings and information in the claims 
files, the orthopedist should describe in 
detail all symptoms reasonably 
attributable to each service-connected 
knee disability and its current severity.  
The examiner should indicate the range of 
motion expressed in degrees, including 
the specific limitation of motion due to 
pain, and state the normal range of 
motion for each knee.  The examiner 
should indicate whether the veteran has 
either instability or recurrent 
subluxation for each knee.  If either 
recurrent subluxation or lateral 
instability is found, the examiner should 
indicate whether such symptoms are best 
described as slight, moderate, or severe.  
The examiner should also indicate whether 
the veteran has frequent episodes of 
locking, pain or effusion in the joint.  
Complete diagnoses should be provided.  

The physician should then set forth the 
extent of any functional loss present in 
the veteran's knees due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the service-connected left knee 
has upon veteran's daily activities.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected disability 
should be described in adequate detail.  

Any additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
physician should describe in adequate 
detail neurologic symptoms, if any, 
involving the both knees reasonably 
attributable to the service-connected 
disability (versus other causes).  The 
conclusions should reflect review of the 
claims folders, and the discussion of 
pertinent evidence.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.
5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims in 
light of all pertinent evidence and legal 
authority.  The RO should evaluate the 
veteran's knee disabilities under 
38 C.F.R. § 4.71a, to include the 
evaluation of both Diagnostic Codes 5010-
5003 and 5257 if indicated, to the extent 
VAOPGCPREC 23-97 (July 1, 1997) allows 
this.  This review should include 
consideration of the provisions of 38 
C.F.R. §§  4.40, 4.45 and 4.59.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



